Citation Nr: 1454636	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-08 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In August 2014, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.

The claim to be reconsidered, of entitlement to service connection for a low back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1995 rating decision denied the Veteran's claim for entitlement to service connection for lumbar pain syndrome; the Veteran did not file a timely notice of disagreement nor was any new and material evidence submitted within the appeal period.

2.  Relevant service records, which existed and had not been associated with the claims file when VA first decided the claim in September 1995, have been associated with the claims file.


CONCLUSION OF LAW

The criteria for reconsideration of the Veteran's claim for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for a low back disability.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A rating decision dated in September 1995 denied the Veteran's claim of entitlement to service connection for lumbar pain syndrome on the basis that this condition neither occurred in nor was caused by service.  

The Veteran did not file a timely notice of disagreement nor was any new evidence received within one year of the September 1995 rating decision.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In August 2010, the Veteran filed his present claim to reopen his claim seeking entitlement to service connection for a low back disability.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).
 
New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In addition to new and material evidence, recently revised 38 C.F.R. § 3.156(c), effective on or after October 6, 2006, provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In this case, the RO denied reopening the Veteran's claim by a January 2011 rating decision.  Subsequently, the RO reopened the claim in a Supplemental Statement of the Case issued in July 2012 but denied the claim on the merits.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  

As noted above, since the last final denial, additional service treatment and service personnel records were received by the RO from the South Dakota National Guard in July 2013.  The records included a duplicate copy of the report of the Veteran's February 1984 physical conducted at the time of separation from active duty, which was of record at the time of the September 1995 rating decision.  Additionally, however, in February 2014, additional service personnel records were retrieved by the RO from the National Personnel Records Center.  These records existed at the time of the RO's September 1995 denial of the Veteran's claim seeking service connection for lumbar pain syndrome, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

Accordingly, these records constitute relevant service department records that existed, but were not of record, at the time of the initial adjudication.  As such, the Veteran's original claim of entitlement to service connection for a low back disability must be reconsidered.  38 C.F.R. § 3.156(c).


ORDER

New and material evidence having been received to reconsider the claim for entitlement to service connection for a low back disability, to this extent only, the appeal is granted.



REMAND

The Veteran is seeking service connection for a low back disability, which he attributes to multiple injuries during active duty service.  Through various written statements and during the August 2014 Board hearing, the Veteran testified that he first experienced back problems in service, at the end of basic training.  During his 10 mile forced march, in full gear with backpack and combat boots, he felt tension pain in the lower back.  Then, he was involved in a snowmobile accident in 1981 while assigned to the Black Rapids training site in Ft. Wainwright, Alaska.  He described that he injured his back and lost consciousness when he was thrown off a snow mobile that was cruising on a steep ski slope hit a rock.  His back felt very sore after the accident but he was only given over the counter pain medication because the nearest clinic was in Ft. Greely.

He was next assigned to Ft. Rucker, Alabama and sustained another back injury around 1982.  He described that he was digging a drainage ditch with picks in very hard soil and "I swung my pick back too far, and hit myself in the back, hard, with the point of the pick.  The blow to my lower spine dropped me to the ground and I was kind of paralyzed for a little while but I recovered."  He stated that he was treated in sick call, but the clinical records are unavailable.

The Veteran reported that he spent the next year in Honduras, South America in 1983 and worked on construction of a lot of buildings for troop housing.  He reported the strenuous nature of this job had taken a toll on his back and there was also an incident where a pile of lumber fell on him.

After separation from service, the Veteran reported working on construction of a new prison building but he was only able to work for 10 days and had to quit due to severe back pain; he was not able to do heavy lifting.  Lay statements from his father and mother indicate that the Veteran took this construction job when he came home after service but he did not last there very long because he could not handle the heavy workload.  He changed his jobs to working for the railroad on signals instead of laying bricks because heavy lifting caused severe pain in his back.

The medical evidence of record shows a current diagnosis of severe degenerative disc space narrowing at multiple levels of the lumbar spine and lateral spine stenosis, with chronic low back pain.  It also reflects that the Veteran was involved in two separate motor vehicle accidents after service in May 1992 and in February 1997.  However, the Veteran contends that his back problems predated those accidents and his preexisting back problems pre-disposed him to worsen the injuries in the accidents than he would've had otherwise.

Based on the lay testimony of record regarding the Veteran's observable symptoms that he first experienced his back problems during his military service, the Board finds that the Veteran must be afforded an appropriate VA examination to determine the etiology of his currently diagnosed low back disorder.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

The examination conducted pursuant to this Remand should include also an opinion from the examiner as to whether any low back disorder found pre-existed the Veteran's military service and, if so, whether that preexisting disorder was aggravated beyond its natural progression during his active duty.  To that effect, a May 1995 x-ray report mentioned findings suggestive of old Scheuermann's disease, with no acute abnormality.  Subsequent to the February 1997 automobile accident, a May 1997 magnetic resonance imaging (MRI) report again noted juvenile discogenic disease with severe thoracolumbar Scheuermann's with prominent Schmorl's nodes and moderately severe disc space narrowing and dehydration.  If any low back disorder is not found to have pre-existed the Veteran's military service, the examiner should address the etiology of the currently diagnosed low back disorder.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of the Veteran's low back disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the VA examiner.  Pertinent documents should be reviewed, including service and post-service treatment records and the Veteran's statements as to the onset of his low back disorder.  All indicated tests, if any, should be conducted.  

The examiner must provide the following opinions, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record:

(A.) Whether clear and unmistakable evidence of record establishes that any currently diagnosed low back disorder pre-existed military service.  If it is found that clear and unmistakable evidence of record establishes that a disorder pre-existed military service, the examiner must specifically identify the evidence upon which this conclusion was reached.  The examiner must then state whether clear and unmistakable evidence of record establishes that such pre-existing disability was NOT permanently aggravated beyond its natural progression during the Veteran's military service.  (In rendering the requested opinions, the examiner must consider a May 1995 x-ray report which mentioned findings suggestive of old Scheuermann's disease, and a May 1997 magnetic resonance imaging (MRI) report which noted juvenile discogenic disease with severe thoracolumbar Scheuermann's with prominent Schmorl's nodes and moderately severe disc space narrowing and dehydration.)  

(B.) If any current low back disorder is found not to have pre-existed military service, the examiner must state whether the Veteran's current low back disorder is at least as likely as not (50 percent probability or more) etiologically related to his military service, specifically including the claimed multiple injuries in service and strenuous physical nature of his duties in service.

A complete rationale must be provided for all opinions stated, to include reference to current clinical findings and/or documents in the claims file.

2.  The Veteran should be notified that it is his responsibility to report for an examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

3.  After completing the above, readjudicate the reopened claim of entitlement to service connection for a low back disability, de novo.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


